Judgment, Supreme Court, New York County (Stanley Sklar, J.), entered April 3, 2003, which, upon the prior grant of defendants-respondents’ motion for summary judgment, dismissed the complaint in this medical malpractice action as against them, unanimously affirmed, without costs.
Plaintiff Greg Lotysz was injured while performing his duties as an employee of the New York Jets. He was treated for his injuries by defendant-respondent doctors, whom he now sues for medical malpractice. The record, however, establishes that defendant-respondent doctors were salaried Jets employees retained to provide medical services for fellow Jets employees, such as plaintiff, and fully compensated for those services by the Jets organization, and that plaintiff obtained treatment from defendant-respondent doctors solely by reason of his employment with the Jets, and not as a member of the general public. Accordingly, plaintiff’s action against defendants-respondents is barred by Workers’ Compensation Law § 29 (6) (see Feliciano- Delgado v New York Hotel Trades Council & Hotel Assn. of N.Y. City Health Ctr., 281 AD2d 312, 313 [2001]; Marange v Slivinski, 257 AD2d 427 [1999]).
We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Mazzarelli, J.P., Andrias, Ellerin, Friedman and Gonzalez, JJ.